Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Charles Edward Garner appeals the district court’s orders granting, in part, his motion for reduction of sentence, 18 U.S.C. § 3582(c) (2006), but denying his motion for reconsideration in which he sought a further reduction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Garner, No. 1:02-er-00133-LMB-1 (E.D. Va. Aug. 27, 2008; Feb. 24, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.